EXHIBIT 10.2






AMENDMENT NO. 9 AND CONSENT TO CREDIT AGREEMENT
This AMENDMENT NO. 9 AND CONSENT TO CREDIT AGREEMENT (this “Amendment”), dated
as of September 14, 2018, is among BABCOCK & WILCOX ENTERPRISES, INC., a
Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the “Administrative Agent”), and each of the
Lenders party hereto, and, for purposes of Sections 1, 2, 3, 7 and 8 hereof,
acknowledged and agreed by certain Subsidiaries of the Borrower, as Guarantors.
W I T N E S S E T H:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement, dated as of May 11, 2015 (as amended by
Amendment No. 1 to Credit Agreement, dated as of June 10, 2016, Amendment No. 2
to Credit Agreement, dated as of February 24, 2017, Amendment No. 3 to Credit
Agreement, dated as of August 9, 2017, Amendment No. 4 to Credit Agreement,
dated as of September 20, 2017, Amendment No. 5 to Credit Agreement, dated as of
March 1, 2018, Amendment No. 6 to Credit Agreement, dated as of April 10, 2018,
Consent and Amendment No. 7 to Credit Agreement, dated as of

June 1, 2018 (“Amendment No. 7”), Amendment No. 8 to Credit Agreement, dated as
of August 9, 2018 (“Amendment No. 8”), and from time to time further amended,
supplemented, restated, amended and restated or otherwise modified, the “Credit
Agreement”; capitalized terms used in this Amendment not otherwise defined
herein shall have the respective meanings given thereto in the Credit Agreement
(as amended hereby), pursuant to which the Lenders have provided a revolving
credit facility to the Borrower;


WHEREAS, pursuant to Amendment No. 8, the Required Lenders approved and
consented to the entry into an amendment to the Credit Agreement for the purpose
of (i) adding an additional term loan facility under the Credit Agreement and
the extension of credit and related obligations and liabilities arising from
time to time thereunder on a subordinated basis to the Revolving Credit Facility
and (ii) permitting lenders with respect to such term loan facility to
participate in required votes or actions, which rights shall not adversely
impact any other Lender’s ability to participate in any vote or action, and the
Administrative Agent and the Lenders signatory hereto are willing to effect such
amendments on the terms and conditions contained in this Amendment; and


WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders agree to consent to a certain sale of assets not otherwise
permitted under Section 7.04 of the Credit Agreement, and the Administrative
Agent and the Lenders signatory hereto are willing to consent to such sale on
the terms and conditions contained in this Amendment.
 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.
Amendments to the Credit Agreement.

The Credit Agreement is, effective as of the Amendment No. 9 Effective Date (as
defined below), hereby amended as follows:


(a)     The Credit Agreement shall be amended by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and by adding the double-underlined text (indicated textually in the same manner
as the following example: double-underlined text) in the form set out in Annex A
hereto.


(b)    Schedule 2.01 (Commitments and Applicable Percentages) to the Credit
Agreement is hereby amended and restated in its entirety in the form set out on
Annex B hereto.


(c)    Exhibit A (Committed Loan Notice) to the Credit Agreement is hereby
amended and restated in its entirety in the form set out on Annex C hereto.


(d)     Exhibit E-1 (Assignment and Assumption) to the Credit Agreement is
hereby amended and restated in its entirety in the form set out on Annex D
hereto.
2.
Joinder



From and after the Amendment No. 9 Effective Date, pursuant to Section 10.01 of
the Credit Agreement, each Term Loan Lender executing this Amendment shall
become a party to the Credit Agreement and have the rights and obligations of a
Term Loan Lender thereunder and under the other Loan Documents and shall be
bound by the provisions thereof.
3.
Consent



Effective upon the Amendment No. 9 Effective Date, the Administrative Agent and
the Lenders party hereto hereby consent to the following: Notwithstanding
Section 7.04 of the Credit Agreement, The Babcock & Wilcox Company (the
“Seller”) may consummate an Asset Sale of the Property (as defined in the draft
Agreement of Sale, between Barberton Robinson LLC and the Seller delivered to
the Administrative Agent on September 12, 2018 (the “Agreement of Sale”)),
provided that (i) such Asset Sale is consummated, and the terms and conditions
of the documentation relating to such Asset Sale are, in accordance with the
presentation materials delivered to the Administrative Agent on August 13, 2018,
(ii) the definitive documentation with respect thereto is substantially in the
same form as the Agreement of Sale, other than any changes thereto that are
reasonably satisfactory to the Administrative Agent (the “Barberton Sale”),
(iii) upon the occurrence of the Closing (as defined in the Agreement of Sale),
(x) the Borrower will promptly give the Administrative Agent written notice
thereof and (y) the Aggregate Revolving Credit Commitment shall be reduced by an
amount equal to $2,700,000, (iv) upon execution of the Note (as defined in the
Agreement of Sale), the Borrower promptly shall deliver to the Administrative
Agent such Note (with “wet ink” signatures thereto), duly endorsed in a manner
reasonably satisfactory to the Administrative Agent, and (v) upon execution of
the Mortgage (as defined in the Agreement of Sale), the Seller shall promptly
execute an assignment of the Mortgage in favor of the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent.


4.
Term Loan Facility Closing Fee.

The Borrower agrees to pay, or cause to be paid, to the Administrative Agent,
for the account of the Term Loan Lenders on the date of the Initial Tranche A
Term Loan Funding in accordance with each such Lender’s Applicable Percentage,
an aggregate closing fee of $2,000,000 (the “Closing Fee”), which Closing Fee
shall be earned and payable upon the date of the Initial Tranche A Term Loan
Funding and be paid by netting the amount of the Closing Fee from the Initial
Tranche A Term Loan Funding.
5.
Effectiveness; Conditions Precedent.

The amendments contained herein shall only be effective upon the satisfaction or
waiver of each of the following conditions precedent (the date of satisfaction
or waiver, the “Amendment No. 9 Effective Date”):
(a)
the Administrative Agent shall have received each of the following documents or
instruments in form and substance acceptable to the Administrative Agent:

(i)
counterparts of this Amendment executed by the Loan Parties, the Administrative
Agent, the Term Loan Lenders and the Required Lenders;

(ii)
a certificate of the chief financial officer or treasurer of the Borrower
certifying that as of the Amendment No. 9 Effective Date (A) all of the
representations and warranties in this Amendment are true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or Material Adverse Effect standard, in all respects)
as of such date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (or, to the extent any such representation and
warranty is modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date), (B) no Default shall exist, or would
result from the occurrence of the Amendment No. 9 Effective Date and (C) that
since December 31, 2017, there have not occurred any facts, circumstances,
changes, developments or events which, individually or in the aggregate, have
constituted or would reasonably be expected to result in, a Material Adverse
Effect;

(iii)
satisfactory opinions of each of Loan Parties’ counsels regarding due execution,
enforceability and non-contravention of law, in form and substance satisfactory
to the Administrative Agent (and consistent in scope with the prior opinion
delivered by the Loan Parties’ counsel to the Administrative Agent in connection
with Amendment No. 8) and any other opinion from local counsel reasonably
requested by the Administrative Agent;

(iv)
a solvency certificate, executed by a Responsible Officer of the Borrower in
form and substance reasonably acceptable to the Administrative Agent, which,
among other things, shall certify that the Borrower will be Solvent as of the
date hereof and after giving effect to each of the consummation of the Orion
Sale (as defined in Amendment No. 7), Project Burn (as defined in Amendment No.
8) and the Barberton Sale, individually and in the aggregate, on a pro forma
basis; and

(v)
such documentation and other information as has been reasonably requested by the
Administrative Agent with respect to the Barberton Sale.



(b)
without prejudice to, or limiting the Borrower’s obligations under, Section
10.04 (Expenses; Indemnity; Damage Waiver) of the Credit Agreement, all
outstanding fees, costs and expenses due to the Administrative Agent and the
Lenders, including on account of Agent’s Legal Advisor and FTI, shall have been
paid in full to the extent that the Borrower has received an invoice therefor
(with reasonable and customary supporting documentation) at least two Business
Days prior to the Amendment No. 9 Effective Date (without prejudice to any
post-closing settlement of such fees, costs and expenses to the extent not so
invoiced);

(c)
each of the representations and warranties made by the Borrower in Section 6
hereof shall be true and correct.

The Administrative Agent agrees that it will, upon the satisfaction or waiver of
the conditions contained in this Section 5, promptly provide written notice to
the Borrower and the Lenders of the effectiveness of this Amendment.
6.
Representations and Warranties.

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Lenders, for itself and for each other Loan Party, as follows:
(a)
that both immediately prior to and immediately after giving effect to this
Amendment,
no Default exists;

(b)
the representations and warranties contained in the Credit Agreement (as amended
hereby) are true and correct in all material respects on and as of the date
hereof (except to the extent that such representations and warranties (i)
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date and (ii) contain a
materiality or Material Adverse Effect qualifier, in which case such
representations and warranties shall be true and correct in all respects);

(c)
the execution, delivery and performance by the Borrower and the other Loan
Parties
of this Amendment and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate, limited liability company
or partnership action, including the consent of shareholders, partners and
members where required, do not contravene any Loan Party or any of its
Subsidiaries’ respective Constituent Documents, do not violate any Requirement
of Law applicable to any Loan Party or any order or decree of any Governmental
Authority or arbiter applicable to any Loan Party and do not require the consent
of, authorization by, approval of, notice to, or filing or registration with,
any Governmental Authority or any other Person in order to be effective and
enforceable;

(d)
this Amendment has been duly executed and delivered on behalf of the Borrower
and
the other Loan Parties;

(e)
this Amendment constitutes a legal, valid and binding obligation of the Borrower
and
the other Loan Parties enforceable against the Borrower and the other Loan
Parties in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, Debtor Relief Laws or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and

(f)
as of the date hereof, all Liens, security interests, assignments and pledges
encumbering the Collateral, created pursuant to and/or referred to in the Credit
Agreement or the other Loan Documents, are valid, enforceable, duly perfected to
the extent required by the Loan Documents, non-avoidable, first priority liens,
security interests, assignments and pledges (subject to Liens permitted by
Section 7.02 of the Credit Agreement), continue unimpaired, are in full force
and effect and secure and shall continue to secure all of the obligations
purported to be secured in the respective Security Instruments pursuant to which
such Liens were granted.

7.
Consent, Acknowledgement and Reaffirmation of Indebtedness and Liens.

By its execution hereof, each Loan Party, in its capacity under each of the Loan
Documents to which it is a party (including the capacities of debtor, guarantor,
grantor and pledgor, as applicable, and each other similar capacity, if any, in
which such party has granted Liens on all or any part of its properties or
assets, or otherwise acts as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Obligations), hereby:
(a)
expressly consents to the amendments and modifications to the Credit Agreement
effected hereby;

(b)
expressly confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which it is a party is, and all of the
obligations and liabilities of such Loan Party to the Administrative Agent, the
Lenders and each other Secured Party contained in the Loan Documents to which it
is a party (in each case, as amended and modified by this Amendment), are and
shall continue to be, in full force and effect and are hereby reaffirmed,
ratified and confirmed in all respects and, without limiting the foregoing,
agrees to be bound by and abide by and operate and perform under and pursuant to
and comply fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, indemnities, guaranties, grants of
security interests and covenants contained in the Loan Documents;

(c)
to the extent such party has granted Liens or security interests on any of its
properties or assets pursuant to any of the Loan Documents to secure the prompt
and complete payment, performance and/or observance of all or any part of its
Obligations to the Administrative Agent, the Lenders, and/or any other Secured
Party, acknowledges, ratifies, remakes, regrants, confirms and reaffirms without
condition, all Liens and security interests granted by such Loan Party to the
Administrative Agent for their benefit and the benefit of the Lenders, pursuant
to the Credit Agreement and the other Loan Documents, and acknowledges and
agrees that all of such Liens and security interests are intended and shall be
deemed and construed to continue to secure the Obligations under the Loan
Documents, as amended, restated, supplemented or otherwise modified and in
effect from time to time, including but not limited to, the Loans made by, and
Letters of Credit provided by, the Administrative Agent and the Lenders to the
Borrower and/or the other Loan Parties under the Credit Agreement, and all
extensions renewals, refinancings, amendments or modifications of any of the
foregoing;

(d)
agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens and security interests granted in or pursuant to the
Loan Documents; and

(e)
acknowledges and agrees that: (i) the Guaranty and any obligations incurred
thereunder, have been provided in exchange for “reasonably equivalent value” (as
such term is used under the Bankruptcy Code and applicable state fraudulent
transfer laws) and “fair consideration” (as such term is used under applicable
state fraudulent conveyance laws) and (ii) each grant or perfection of a Lien or
security interest on any Collateral provided in connection with Loan Documents,
this Amendment and/or any negotiations with the Administrative Agent and/or the
Lenders in connection with a “workout” of the Obligations is intended to
constitute, and does constitute, a “contemporaneous exchange for new value” (as
such term is used in section 547 of the Bankruptcy Code).

8.
Releases; Waivers.

(a)By its execution hereof, each Loan Party (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any Loan
Party, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties, and
the Administrative Agent’s, each Lenders’ and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Lender Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, covenants, controversies,
damages, judgments, expenses, liens, claims of liens, claims of costs,
penalties, attorneys’ fees, or any other compensation, recovery or relief on
account of any liability, obligation, demand or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation, any
so called “lender liability” claims, claims for subordination (whether equitable
or otherwise), interest or other carrying costs, penalties, legal, accounting
and other professional fees and expenses and incidental, consequential and
punitive damages payable to third parties, or any claims arising under 11 U.S.C.
§§ 541-550 or any claims for avoidance or recovery under any other federal,
state or foreign law equivalent), whether known or unknown, fixed or contingent,
joint and/or several, secured or unsecured, due or not due, primary or
secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore have accrued against any of the Lender Parties under the Credit
Agreement or any of the other Loan Documents, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof, in all cases of the foregoing in any way, directly or
indirectly arising out of, connected with or relating to the Credit Agreement or
any other Loan Document and the transactions contemplated thereby, and all other
agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing (each, a “Claim” and
collectively, the “Claims”), in each case, other than Claims arising from Lender
Parties’ gross negligence, fraud, or willful misconduct. Each Releasing Party
further stipulates and agrees with respect to all Claims, that it hereby waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits conferred by any applicable U.S. federal or state law, or
any principle of common law, that would otherwise limit a release or discharge
of any unknown Claims pursuant to this Section 8.
(b)By its execution hereof, each Loan Party hereby (i) acknowledges and confirms
that there are no existing defenses, claims, subordinations (whether equitable
or otherwise), counterclaims or rights of recoupment or setoff against the
Administrative Agent, the Lenders or any other Secured Parties in connection
with the Obligations or in connection with the negotiation, preparation,
execution, performance or any other matters relating to the Credit Agreement,
the other Loan Documents or this Amendment and (ii) expressly waives any setoff,
counterclaim, recoupment, defense or other right that such Loan Party now has
against the Administrative Agent, any Lender or any of their respective
affiliates, whether in connection with this Amendment, the Credit Agreement and
the other Loan Documents, the transactions contemplated by this Amendment or the
Credit Agreement and the Loan Documents, or any agreement or instrument relating
thereto.
9.
Entire Agreement.

This Amendment, the Credit Agreement (including giving effect to the amendments
and consent set forth in Sections 1 and 3 above), and the other Loan Documents
(collectively, the “Relevant Documents”), set forth the entire understanding and
agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
10.
Full Force and Effect of Credit Agreement.

This Amendment is a Loan Document (and the Borrower and the other Loan Parties
agree that the “Obligations” secured by the Collateral shall include any and all
obligations of the Loan Parties under this Amendment). Except as expressly
modified hereby, all terms and provisions of the Credit Agreement and all other
Loan Documents remain in full force and effect and nothing contained in this
Amendment shall in any way impair the validity or enforceability of the Credit
Agreement or the Loan Documents, or alter, waive, annul, vary, affect, or impair
any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein. This Amendment shall not constitute a
modification of the Credit Agreement or any of the other Loan Documents or a
course of dealing with Administrative Agent or the Lenders at variance with the
Credit Agreement or the other Loan Documents such as to require further notice
by Administrative Agent or any Lender to require strict compliance with the
terms of the Credit Agreement and the other Loan Documents in the future, except
in each case as expressly set forth herein. The Borrower acknowledges and
expressly agrees that Administrative Agent and the Lenders reserve the right to,
and do in fact, require strict compliance with all terms and provisions of the
Credit Agreement and the other Loan Documents (subject to any qualifications set
forth therein), as amended herein.
11.
Counterparts; Effectiveness.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Section 5 above, this Amendment shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, electronic email
or other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment.
12.
Governing Law; Jurisdiction; Waiver of Jury Trial.

THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.04,
10.14 and 10.15 of the Credit Agreement are hereby incorporated by herein by
this reference.
13.
Severability.

If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
14.
References.

All references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement and each
reference to the “Credit Agreement”, (or the defined term “Agreement”,
“thereunder”, “thereof” of words of like import referring to the Credit
Agreement) in the other Loan Documents shall mean and be a reference to the
Credit Agreement as amended hereby and giving effect to the amendments contained
in this Amendment.
15.
Successors and Assigns.

This Amendment shall be binding upon the Borrower, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lenders and the Administrative Agent
and the respective successors and assigns of the Borrower, the Lenders and the
Administrative Agent.
16.
Lender Acknowledgment.

Each Lender that has signed this Amendment shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment No. 9 Effective Date
specifying its objection thereto.
17.
Amendments.  

 
This Amendment may be amended, supplemented or otherwise modified only by a
written agreement signed by the Borrower, the other Loan Parties, the
Administrative Agent and the Required Lenders and none of the provisions hereof
may be waived without the prior written consent of the Administrative Agent and
the Required Lenders.
18.
Post-Closing Agreement.  

 
As soon as commercially reasonable and in no event later than September 25, 2018
(subject to an extension in the reasonable discretion of the Administrative
Agent), the Borrower shall, as reasonably requested by the Administrative Agent,
deliver executed documentation modifying the Security Instruments delivered with
respect to any security interest granted by Babcock & Wilcox de Monterrey, S.A.
de C.V., in form and substance reasonable satisfactory to the Administrative
Agent. The Borrower acknowledges and agrees that the breach of failure to comply
in any respect with the terms and conditions of this Section 18 shall constitute
an immediate Event of Default of the Credit Agreement.
[Signature pages follow]

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


BABCOCK & WILCOX ENTERPRISES, INC.




By: ___/s/Orville Lunking____________________
Name: Orville Lunking
Title:    Vice President & Treasurer


Acknowledged and Agreed for purposes of Sections 1, 2, 3, 7 and 8 of the
Amendment:


AMERICON EQUIPMENT SERVICES, INC.
AMERICON, LLC
BABCOCK & WILCOX CONSTRUCTION CO., LLC
BABCOCK & WILCOX EBENSBURG POWER, LLC
BABCOCK & WILCOX EQUITY INVESTMENTS, LLC
BABCOCK & WILCOX HOLDINGS, LLC
BABCOCK & WILCOX INDIA HOLDINGS, INC.
BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.
BABCOCK & WILCOX MEGTEC HOLDINGS, INC.
BABCOCK & WILCOX MEGTEC, LLC
BABCOCK & WILCOX POWER GENERATION GROUP CANADA CORP.
BABCOCK & WILCOX SPIG, INC.
BABCOCK & WILCOX TECHNOLOGY, LLC
BABCOCK & WILCOX UNIVERSAL, INC.
BABCOCK & WILCOX DE MONTERREY, S.A. DE C.V.
DELTA POWER SERVICES, LLC
DIAMOND OPERATING CO., INC.
DIAMOND POWER AUSTRALIA HOLDINGS, INC.


By: /s/ Robert P. McKinney_______________
Name: Robert P. McKinney
Title:    Assistant Secretary
DIAMOND POWER CHINA HOLDINGS, INC.
DIAMOND POWER EQUITY INVESTMENTS, INC.
DIAMOND POWER INTERNATIONAL, LLC
DPS ANSON, LLC
DPS BERLIN, LLC
DPS CADILLAC, LLC
DPS FLORIDA, LLC
DPS GREGORY, LLC
DPS MECKLENBURG, LLC
DPS PIEDMONT, LLC
EBENSBURG ENERGY, LLC
MEGTEC ENERGY & ENVIRONMENTAL LLC
MEGTEC INDIA HOLDINGS, LLC
MEGTEC SYSTEMS AUSTRALIA INC.
MEGTEC TURBOSONIC INC.
MEGTEC TURBOSONIC TECHNOLOGIES, INC.
MTS ASIA, INC.
O&M HOLDING COMPANY
PALM BEACH RESOURCE RECOVERY CORPORATION
POWER SYSTEMS OPERATIONS, INC.
SOFCO EFS HOLDINGS LLC
THE BABCOCK & WILCOX COMPANY
UNIVERSAL AET HOLDINGS, LLC
UNIVERSAL SILENCER MEXICO II, LLC
UNIVERSAL SILENCER MEXICO, LLC


By: /s/ Robert P. McKinney_______________
Name: Robert P. McKinney
Title:    Assistant Secretary


EBENSBURG INVESTORS LIMITED PARTNERSHIP


By: BABCOCK & WILCOX EBENSBURG POWER,             LLC, as General Partner


By: /s/ Robert P. McKinney
Name: Robert P. McKinney
Title:    Assistant Secretary


Administrative Agent:


BANK OF AMERICA, N.A., as Administrative Agent


By:_/s/Bridgett J. Manduk Mowry
Name: Bridgett J. Manduk Mowry
Title: Vice President


Lenders:


BANK OF AMERICA, N.A., As Lender and Swing Line Lender




By: /s/Tyler D. Levings
Name: Tyler D. Levings
Title: Director


























Branch Banking and Trust Company, as Lender


By: Justin K. Higgins
Name: Justin K. Higgins
Title: Senior Vice President
  



COMPASS Bank dba BBVA COMPASS, as Lender


By: /s/ Bruce Bingham
Name: Bruce Bingham
Title: Vice President




BNP Paribas, as Lender


By: /s/ P. Nicolas Rogers
Name: P. Nicolas Rogers
Title: Managing Director


By: /s/ Joseph Mack
Name: Joseph Mack
Title: Vice President
B. RILEY FBR, Inc., as Lender


By: /s/ Bryant Riley
Name: Bryant Riley
Title: Executive Officer


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender


By: /s/ Yurly A. Teyganov
Name: Yurly A. Teyganov
Title: Director


By: /s/ Kathleen Sweeney
Name: Kathleen Sweeney
Title: Managing Director
CITIZENS BANK OF PENNSYLVANIA, as Lender
By: /s/ David W. Stack
Name: David W. Stack
Title: Senior Vice President


HANCOCK WHITNEY BANK, as Lender
By: /s/ Eric K. Sander
Name: Eric K. Sander
Title: Vice President
JP Morgan Chase Bank, N.A., as Lender
By: /s/ Patricia S. Carpen
Name: Patricia S. Carpen
Title: Executive Director



The Northern Trust Co., as Lender
By: /s/ Robert P. Veltman
Name: Robert P. Veltman
Title: Vice President





THE BANK OF NOVA SCOTIA, as Lender
By: /s/ Justin Mitges
Name: Justin Mitges
Title: Senior Manager
THE BANK OF NOVA SCOTIA, as Lender
By: /s/ Rocco Fabiano
Name: Rocco Fabiano
Title: Vice President
TD Bank, N.A., as Lender
By: /s/ Bethany H. Buitenhuys
Name: Bethany H. Buitenhuys
Title: Vice President









UniCredit Bank AG, New York Branch, as Lender
By: /s/ Michael D. Novellino
Name: Michael D. Novellino
Title: Director


By: /s/ Scott Obeck
Name: Scott Obeck
Title: Director





Wells Fargo Bank, N.A., as Lender
By: /s/ Reginald T. Dawson
Name: Reginald T. Dawson
Title: Senior Vice President



Annex A
Credit Agreement Amendments


[Please see attached]

Annex B
Commitments and Applicable Percentages


[On file with the Administrative Agent]
Annex C
Committed Loan Notice


[Please see attached]
Annex D
Assignment and Assumption


[Please see attached]



